     Case 8:12-bk-13144-MW       Doc 266 Filed 12/17/18 Entered 12/17/18 12:57:24                Desc
                                  Main Document     Page 1 of 2


 1   Kristin A. Zilberstein, Esq. (SBN: 200041)
     Jennifer R. Bergh, Esq. (SBN 305219)
 2
     LAW OFFICES OF MICHELLE GHIDOTTI                                 FILED & ENTERED
 3   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 4   Ph: (949) 427-2010 ext. 1010                                           DEC 17 2018
 5   Fax: (949) 427-2732
     kzilberstein@ghidottilaw.com                                      CLERK U.S. BANKRUPTCY COURT
 6                                                                     Central District of California
                                                                       BY steinber DEPUTY CLERK
     Attorney for Secured Creditor
 7   U.S. Bank Trust National Association, as
 8   Trustee of the ICSC Series II Trust,
     its assignees and/or successors
 9
10                            UNITED STATES BANKRUPTCY COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12                                     SANTA ANA DIVISION
13
14   In re:                                   )     Case No. 8:12-bk-13144-MW
                                              )
15   Hector Antonio Alvarado,                 )     Chapter 11
16                                            )
                                  Debtor.     )
17   ______________________________________ )       ORDER GRANTING MOTION TO
     U.S. Bank Trust National Association, as )     REOPEN CASE
18
     Trustee of the ICSC Series II Trust, its )
19   assignees and/or successors,             )     (In re: 3217 ½ Folsom Street
                                              )             Los Angeles, CA 90063)
20                               Movant,      )
21     v.                                     )
                                              )
22   Hector Antonio Alvarado,                 )
                                              )
23                              Respondents.  )
24                                            )
                                              )
25                                            )
                                              )
26
                                              )
27                                            )
28
29
                                                1
                                                                           Order on Motion to Reopen
                                                                         Case No. 8:12-bk-13144-MW
     Case 8:12-bk-13144-MW          Doc 266 Filed 12/17/18 Entered 12/17/18 12:57:24              Desc
                                     Main Document     Page 2 of 2


 1          Upon consideration of U.S. Bank Trust National Association, as Trustee of the ICSC
 2
     Series II Trust, its successors and/or assigns, Motion to Reopen Chapter 11 Bankruptcy Case of
 3
     Hector Antonio Alvarado,
 4
 5          IT IS ORDERED that the Motion is GRANTED as follows:

 6          1) The bankruptcy case is reopened through and including February 28, 2019; and
 7          2) The purpose of reopening the case is limited to seeking clarification of the confirmed
 8
                Chapter 11 plan to the extent such relief is necessary.
 9
10                                                    ###
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: December 17, 2018
26
27
28
29
                                                  2
                                                                               Order on Motion to Reopen
                                                                             Case No. 8:12-bk-13144-MW
